978 F.2d 715
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Miguel RODRIGUEZ, Plaintiff-Appellant,v.STATE OF ARIZONA DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 90-15218.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 22, 1992.*Decided Oct. 28, 1992.

Before SNEED, BEEZER and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Miguel Rodriguez, an Arizona state prisoner, appeals pro se the district court's order dismissing his 42 U.S.C. § 1983 action as frivolous under 28 U.S.C. § 1915(d).   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
We review for abuse of discretion the district court's determination that a complaint is frivolous under section 1915(d).   Denton v. Hernandez, 112 S.Ct. 1728, 1730 (1992).


4
An in forma pauperis complaint may be dismissed sua sponte before service of process under section 1915(d) only if it is frivolous.   Neitzke v. Williams, 490 U.S. 319, 324 (1989);   McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991).   A complaint is frivolous "where it lacks an arguable basis in law or fact."   Neitzke, 490 U.S. at 325.   Accordingly, the district court may dismiss a complaint that is based on meritless legal theory, or factual contentions that are clearly baseless.   Neitzke, 490 U.S. at 327.


5
Here, Rodriguez alleges that he has been having problems trying to make his heart stop beating and that "advanced computer science" is trying to take his life away.   He names as defendants the Arizona Department of Corrections and Robert Cording, the Attorney General of Arizona.   Rodriguez's claims clearly lack an arguable basis in law and fact.   Accordingly, the district court did not abuse its discretion by dismissing his complaint as frivolous.   See id.;  McKeever, 932 F.2d at 798.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3